 



EXHIBIT 10.1

     
 
  AMENDMENT NO. 3 dated as of December 31, 2004 to the Amended and Restated
Credit, Security, Guaranty and Pledge Agreement dated as of December 15, 2003
among Lions Gate Entertainment Corp. and Lions Gate Entertainment Inc.
(together, the “Borrowers”), the Guarantors named therein, the Lenders referred
to therein, JPMorgan Chase Bank, National Association (formerly known as
JPMorgan Chase Bank), as Administrative Agent and as Issuing Bank for the
Lenders (the “Agent”), JPMorgan Chase Bank, National Association Toronto Branch
(formerly known as JPMorgan Chase Bank, Toronto Branch) as Canadian Agent, Fleet
National Bank , as Co-Syndication Agent and BNP Paribas, as Co-Syndication Agent
(as the same may be amended, supplemented or otherwise modified, the “Credit
Agreement”).

INTRODUCTORY STATEMENT

     The Lenders have made available to the Borrowers a credit facility pursuant
to the terms of the Credit Agreement.

     The Lenders and the Agent have agreed to amend the Credit Agreement, all on
the terms and subject to the conditions herein set forth.

     Therefore, the parties hereto hereby agree as follows:

     Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement.

     Section 2. Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Credit Agreement
is hereby amended as of the Effective Date (as hereinafter defined) as follows:

     (A) Article 1 of the Credit Agreement is hereby amended by adding the
following definition in the appropriate alphabetical sequence:

“2005 Convertible Subordinated Notes” shall mean LGEI’s convertible senior
subordinated notes to be issued on or after January 1, 2005 in a principal
amount not to

 



--------------------------------------------------------------------------------



 



exceed $150,000,000 in the aggregate which are not subject to maturity,
redemption, prepayment or repurchase at the option of the holders prior to 2012
other than for a “Designated Event” as defined in Article 7 hereof and with all
material terms (including the definition of Designated Event) substantially the
same as the 2004 Convertible Subordinated Notes and otherwise in form and
substance reasonably acceptable to the Agent.”

     (B) The definition of “Convertible Senior Subordinated Notes” appearing in
Article 1 of the Credit Agreement is hereby amended in its entirety to read as
follows:

“Convertible Senior Subordinated Notes” shall mean (i) LGEI’s convertible senior
subordinated notes issued pursuant to an offering circular dated November 28,
2003 which are due on December 15, 2010, (ii) the 2004 Convertible Subordinated
Notes, and (iii) the 2005 Convertible Subordinated Notes.”

     (C) Section 6.15 of the Credit Agreement is hereby amended by replacing the
“.” at the end of the last sentence thereof with a “;” and adding the following
to the end thereof:

     “provided that, all charges related to any stock appreciation rights issued
by the Borrowers shall not be included in any calculation of overhead expenses
under this Section 6.15 until such time as such charges are paid.”

     (D) Section 6.17 of the Credit Agreement is hereby amended by replacing
clause (ii) thereof in its entirety as follows:

     “(ii) Consolidated Net Income plus non-cash charges (e.g., amortization of
capitalized film costs and financing costs), for each such rolling four-quarter
period, to be above 3.5 to 1 for the rolling four-quarter period ending
September 30, 2004, 2.5 to 1 for the rolling four-quarter periods ending
December 31, 2004 and March 31, 2005, 2.0 for the rolling four-quarter periods
ending June 30, 2005, September 30, 2005 and December 31, 2005, and 1.5 to 1 for
the rolling four-quarter periods ending March 31, 2006 and the end of each
period thereafter provided, that for the quarters ending December 31, 2003
through June 30, 2004, the Borrowers shall not be required to maintain any
Leverage Ratio.”

     (E) Section 7(u) of the Credit Agreement is hereby amended in its entirety
to read as follows:

“(u) the occurrence of any “Designated Event” as defined in the Indenture dated
December 3, 2003, the indenture issued in connection with the 2004 Convertible
Subordinated Notes, and the indenture issued in connection with the 2005
Convertible Subordinated Notes.”

     Section 3. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of all of the following conditions precedent (the
date on which all such conditions have been satisfied being herein called the
“Effective Date”):

2



--------------------------------------------------------------------------------



 



     (A) the receipt by the Agent of counterparts of this Amendment which, when
taken together, bear the signatures of the Borrowers, each Guarantor, the Agent
and the Required Lenders;

     (B) the Term Loans together with all interest thereon shall have been paid
in full;

     (C) the payment of all fees and expenses (including, without limitation,
fees and disbursements of counsel and consultants retained by the Agent) due and
payable by any Credit Party to the Agent and/or the Lenders; and

     (D) all legal matters incident to this Amendment shall be satisfactory to
Morgan, Lewis & Bockius LLP, counsel for the Agent.

     Section 4. Representations and Warranties. Each Credit Party represents and
warrants that:

     (A) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date);
and

     (B) after giving effect to this Amendment, no Event of Default or Default
will have occurred and be continuing on and as of the date hereof.

     Section 5. Further Assurances. At any time and from time to time, upon the
Agent’s request and at the sole expense of the Credit Parties, each Credit Party
will promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Agent reasonably deems necessary
to effect the purposes of this Amendment.

     Section 6. Fundamental Documents. This Amendment is designated a
Fundamental Document by the Agent.

     Section 7. Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof”, and words of similar import, shall,
unless the context otherwise requires, mean the Credit Agreement as amended by
this Amendment.

     Section 8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     Section 9. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.

3



--------------------------------------------------------------------------------



 



     Section 10. Expenses. The Borrowers agree to pay all out-of-pocket expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, but not limited to, the reasonable fees and
disbursements of counsel for the Agent.

     Section 11. Headings. The headings of this Amendment are for the purposes
of reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above:

            BORROWERS:


LIONS GATE ENTERTAINMENT CORP.
      By:   /s/ James E. Keegan         Name:   James E. Keegan        Title:  
CFO        LIONS GATE ENTERTAINMENT INC.

      By:   /s/ James E. Keegan         Name:   James E. Keegan        Title:  
CFO        GUARANTORS:


408376 B.C. LIMITED
AM PSYCHO PRODUCTIONS, INC.
ATTRACTION PRODUCTIONS LLC
BLUE PRODUCTIONS INC.
CINEPIX ANIMATION INC./ANIMATION CINEPIX INC.
CINEPIX FILMS INC./FILMS CINEPIX INC.
CONFIDENCE PRODUCTIONS, INC.
COVEN PRODUCTIONS CORP.
CUBE FORWARD PRODUCTIONS CORP.
CUT PRODUCTIONS INC.
DEAD ZONE PRODUCTION CORP.
DEVILS REJECTS, INC.
FINAL CUT PRODUCTIONS CORP.
FIVE DAYS PRODUCTIONS CORP.
FRAILTY PRODUCTIONS, INC.
HIGH CONCEPT PRODUCTIONS INC.
HYPERCUBE PRODUCTIONS CORP.
KING OF THE WORLD PRODUCTIONS LLC
LG PICTURES INC.
LIONS GATE FILMS CORP.
LIONS GATE FILMS DEVELOPMENT CORP.
LIONS GATE FILMS INC.
LIONS GATE FILMS PRODUCTIONS CORP./PRODUCTIONS FILMS
LIONS GATE S.A.R.F.
LIONS GATE MUSIC CORP.
                     

5



--------------------------------------------------------------------------------



 



         

            LIONS GATE RECORDS, INC.
LIONS GATE STUDIO MANAGEMENT LTD.
LIONS GATE TELEVISION CORP.
LIONS GATE TELEVISION (ONTARIO) CORP.
LIONS GATE TELEVISION
DEVELOPMENT LLC
LIONS GATE TELEVISION INC.
LUCKY 7 PRODUCTIONS CORP.
MISSING PRODUCTIONS CORP.
MISSING PRODUCTIONS I CORP.
MISSING PRODUCTIONS II CORP.
MOTHER PRODUCTIONS CORP.
M WAYS PRODUCTIONS CORP.
M WAYS II PRODUCTIONS CORP.
PLANETARY PRODUCTIONS, LLC
PRESSURE PRODUCTIONS CORP.
PRISONER OF LOVE PRODUCTIONS CORP.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
SHUTTERSPEED PRODUCTIONS CORP.
TERRESTRIAL PRODUCTIONS CORP.
VOID PRODUCTIONS CORP.
WEEDS PRODUCTIONS INC.
WIDOW PRODUCTIONS CORP.
WILDFIRE PRODUCTIONS INC.
WRITERS ON THE WAVE
3F SERVICES, INC.
ARIMA INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS, INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN MUSIC INC.
ARTISAN PICTURES INC.
ARTISAN RELEASING INC.
ARTISAN TELEVISION INC.
BD OPTICAL MEDIA, INC.
BL DISTRIBUTION CORP.
CAVE PRODUCTIONS, INC.
FHCL, LLC
FILM HOLDINGS CO.
FUSION PRODUCTIONS, INC.
LANDSCAPE ENTERTAINMENT CORP.
POST PRODUCTION, INC.
PUNISHER PRODUCTIONS, INC.
SCREENING ROOM, INC.
                     

6



--------------------------------------------------------------------------------



 



         

            SILENT DEVELOPMENT CORP.
VESTRON INC.
      By:   /s/ James E. Keegan         Name:   James E. Keegan        Title:  
CFO        BLAIR WITCH FILM PARTNERS LTD.
      By:   Artisan Filmed Productions Inc.       Its:  General Partner         
            By:   /s/ James E. Keegan         Name:   James E. Keegan       
Title:   CFO        LENDERS:


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, (formerly known as JPMorgan Chase
Bank), individually and as Administrative Agent         By:   /s/ Garrett J.
Verdone         Name:   Garrett J. Verdone        Title:   Senior Vice
President     

         
 
  Address:   277 Park Avenue, 16th Floor

      New York, NY 10172

  Attention:   Garrett Verdone

  Facsimile:   (212) 899-2893

7



--------------------------------------------------------------------------------



 



            BANK LEUMI USA
      By:   /s/ Jacques Delvoye         Name:   Jacques Delvoye        Title:  
Vice President     

         
 
  Address:   8383 Wilshire Blvd. #400

      Beverly Hills, CA 90211

  Attention:   J. Delvoye

  Facsimile:   (323) 966-4250

            BNP PARIBAS
      By:   /s/ Frederique Merhaut         Name:   Frederique Merhaut       
Title:   Director     

         
 
  Address:   725 S. Figueroa St., #2090

      Los Angeles, CA 90017

  Attention:   Frederique Merhaut

  Facsimile:   (213) 488-9602

                  By:   /s/ Tjalling Terpstra         Name:   Tjalling Terpstra 
      Title:   Director     

         
 
  Address:   725 S. Figueroa St., #2090

      Los Angeles, CA 90017

  Attention:   Tjalling Terpstra

  Facsimile:   (213) 488-9602

            CITY NATIONAL BANK
      By:   /s/ Norman B. Starr         Name:   Norman B. Starr        Title:  
Senior Vice President     

         
 
  Address:    

  Attention:    

  Facsimile:    

8



--------------------------------------------------------------------------------



 



            FLEET NATIONAL BANK
      By:   /s/ Amy Peden         Name:   Amy Peden        Title:   Vice
President     

         
 
  Address:   335 Madison Ave.

      New York, NY 10023

  Attention:    

  Facsimile:   (212) 503-7173

            ISRAEL DISCOUNT BANK OF NEW YORK
      By:   /s/ Alan Lefkowitz         Name:   Alan Lefkowitz        Title:  
First Vice President     

         
 
  Address:   511 Fifth Avenue

      New York, NY 10017

  Attention:   Alan Lefkowitz

  Facsimile:   (212) 599-4276

                  By:   /s/ Lucas Ramirez         Name:   Lucas Ramirez       
Title:   Assistant Vice President     

         
 
  Address:   511 Fifth Avenue

      New York, NY 10017

  Attention:   Lucas Ramirez

  Facsimile:   (212) 599-4276

            JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
individually and as Canadian Agent
      By:   /s/ Christine Chan         Name:   Christine Chan        Title:  
Vice President     

         
 
  Address:   200 Bay Street, Royal Bank Plaza

      South Tower, Suite 1800
Toronto, Ontario M5J 2J2

  Attention:   Christine Chan

  Facsimile:   (416) 981-9138

9



--------------------------------------------------------------------------------



 



            MANUFACTURERS BANK
      By:   /s/ Sandy Lee         Name:   Sandy Lee        Title:   Vice
President     

         
 
  Address:   515 S. Figueroa St.

      Los Angeles, CA 90036

  Attention:   Sandy Lee

  Facsimile:   (213) 489-6028

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Joan F. Stigliano         Name:   Joan F. Stigliano       
Title:   Senior Vice President     

         
 
  Address:   633 W. Fifth St., 30th Floor

      Los Angeles, CA 90071

  Attention:   Joan F. Stigliano

  Facsimile:   (213) 615-6797

                                      SOCIETE GENERALE
      By:   /s/ Mark Vigil         Name:   Mark Vigil        Title:   Managing
Director     

         
 
  Address:    

  Attention:    

  Facsimile:    

            THE LEWIS HORWITZ ORGANIZATION, a division of
Imperial Capital Bank
      By:   /s/ David Hutkin         Name:   David Hutkin        Title:   Vice
President     

         
 
  Address:   1840 Century Park East, #1000

      Los Angeles, CA 90067

  Attention:   David Hutkin

  Facsimile:   (310) 275-8055

10



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.
      By:   /s/ Kin Cheng         Name:   Kin Cheng        Title:   Assistant
Vice President     

         
 
  Address:   445 S. Figueroa St., 16th Floor

      Los Angeles, CA 90071

  Attention:   Danny Mandel

  Facsimile:   (213) 236-5852

            WESTLB AG (formerly Westdeutsche Landesbank
Girozentrale), NEW YORK BRANCH
      By:   /s/ Lucie L. Guernsey         Name:   Lucie L. Guernsey       
Title:   Executive Director     

         
 
  Address:   1211 Avenue of the Americas

      New York, NY 10036

  Attention:    

  Facsimile:   (212) 597-5408

                  By:   /s/ Salvatore Battinelli         Name:   Salvatore
Battinelli        Title:   Managing Director     

         
 
  Address:    

  Attention:    

  Facsimile:    

            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Philip Tubb         Name:   Philip Tubb        Title:  
Authorized Signatory   

         
 
  Address:    

  Attention:    

  Facsimile:    

11



--------------------------------------------------------------------------------



 



            GRAYSON & CO.
      By:           Name:           Title:        

         
 
  Address:    

  Attention:    

  Facsimile:    

12